DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of March 14, 2022, to the non-final action mailed September 14, 2021, has been entered. Claims 1, 6, and 38 been amended, claims 2-5, 7-16, 24, 25, 29-32,34-37, 39-58, 60, 61, and 63-72 have been cancelled,  and claim 73 is newly. Claims 1, 6, 17-23, 26-28, 33, 38, 59, 62, and 73 are pending in this instant application.  Claims 27-28, 33, 38, 59 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1, 6, 17-23, 26, and 73 are under consideration.

Withdrawn Claim Rejections - 35 USC § 102
	Claims 1-3, 6,16, and 26 were rejected in the previous Office action mailed September 14, 2021, under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (Biotechnology Advances 31 (2013) 543-551).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to include the limitation that the biological agent is a neurotrophin and the exosome is isolated from a microphage/monocyte.  The prior art of record does not disclose the combination of amendments.  Accordingly, the rejection is withdrawn.   The claims are however subject to new rejections over the prior art of record, as set forth below.

Withdrawn Claim Rejections - 35 USC § 103
	Claims 17-21 and 26 were rejected in the previous Office action mailed September 14, 2021, under 35 U.S.C. 103 as being unpatentable over Lai et al. (Biotechnology Advances 31 (2013) 543-551) as applied to claim 1 above, and further in view of Kooijmans et al. (Journal of Controlled Release 224 (2016) 77-85, Available online Jan. 7, 2016).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to include the limitation that the biological agent is a neurotrophin and the exosome is isolated from a microphage/monocyte.  The prior art of record does not disclose the combination of amendments.  Accordingly, the rejection is withdrawn.   The claims are however subject to new rejections over the prior art of record, as set forth below.

	Claims 22-23 and 26 were rejected in the previous Office action mailed September 14, 2021, under 35 U.S.C. 103 as being unpatentable over Lai et al. (Biotechnology Advances 31 (2013) 543-551) as applied to claim 1 above, and further in view of Nakase (Scientific Reports 5:10112; WWW. Nature.com/scientific reports; 1-13; Published May 26, 2015).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to include the limitation that the biological agent is a polypeptide and the exosome is isolated from a microphage/monocyte.  The prior art of record does not disclose the combination of amendments.  Accordingly, the rejection is withdrawn.  
Rejoinder-Election/Restrictions
Claims 1, 17-23, 26, and 73 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-28, 33, and 38, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

The restriction requirement as set forth in the Office action mailed on January 26, 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 27-28, 33, and 38, directed to the process of using an allowable product is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Robert A. Schwartzman on May 11, 2022.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been amended as follows:
In line three, the term “polypeptide" have been deleted and replaced with –neurotrophin—
Claim 6 has been canceled.
Claim 59 has been canceled.
Claim 62 has been canceled.
Claim 73 has been amended as follows:
In line one, the number “6" have been deleted and replaced with the number -1—.


Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a  composition for delivery of a biological agent to a cell, the composition Comprising an exosome comprising the biological agent, wherein the biological agent is not naturally present in the exosome and is a neurotrophin, wherein the exosome is isolated from a macrophage/monocyte.


	The closest prior art is Lai et al. (Biotechnology Advances 31 (2013) 543-551).  Lai discloses a therapeutic agent delivery system comprising exosomes loaded with therapeutic agents for targeted delivery of said drug delivery wherein the exosome is isolated from stem cells (abstract)

The instant invention is the first exosome isolated from a macrophage/monocyte comprising a neurotrophin biological agent that is not naturally present in the exosome
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 17-23, 26-28, 33, 38, and 73 allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617